Citation Nr: 1328279	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic upper 
respiratory infections, claimed as chest congestion and 
chest pain, to include as secondary to service-connected 
allergic rhinitis and/or Eustachian tube dysfunction with 
otitis media.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine.

The Veteran testified at a video conference Board hearing 
before the undersigned Veterans Law Judge in June 2013.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified during a Board hearing in June 2013 
that she has received private treatment for allergic 
rhinitis and upper respiratory infections in Latham, New 
York and she has recently been seen at the Albany, New York 
VA Medical Center for allergic rhinitis and upper 
respiratory infections.  The Veteran submitted a copy of a 
June 2013 private treatment record from Community Care 
Physicians in Latham, New York.  The most recent VA 
treatment record associated with the claims file is dated in 
June 2009.  VA has a duty to assist the veteran in obtaining 
relevant records, including private treatment records that 
the veteran has adequately identified.  38 U.S.C.A. § 
5103A(c).  VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. § 5103A.  Furthermore, with respect to VA 
treatment records, all such records are constructively part 
of the record before the Board even when they are not 
actually contained in the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, the Board finds that a remand 
is necessary to attempt to elicit from the Veteran the 
necessary consent and to obtain any outstanding private and 
VA treatment records.

The Veteran asserts that his allergic rhinitis and/or 
Eustachian tube dysfunction with otitis media has caused or 
aggravated his chronic upper respiratory infections.  She 
also contends that her chronic upper respiratory infections 
are directly related to active military service as she had 
several upper respiratory infections during military 
service.  The Veteran was provided with a VA examination in 
February 2008.  The examiner determined that the Veteran's 
upper respiratory infections are less likely than not caused 
by or a result of allergic rhinitis.  The Board notes that 
the examiner did not address whether the Veteran's allergic 
rhinitis aggravated the Veteran's upper respiratory 
infections.  The Veteran submitted an article in October 
2009 on the relationship between allergic rhinitis and upper 
respiratory infections.  Furthermore, the Veteran submitted 
a private medical opinion that asserted that the Veteran's 
allergic rhinitis and Eustachian tube dysfunction causes the 
Veteran to have chronic recurrent upper respiratory 
infections.  However, the physician did not provide any 
explanation in support of that opinion.  With respect to the 
issue of whether the Veteran's chronic upper respiratory 
infections are directly related to service, the Board 
observes that the Veteran's service treatment records 
supports the Veteran's contention that she had multiple 
upper respiratory infections during active military service.  
Based on the foregoing, the Board finds that the Veteran 
should be provided with a VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and elicit from her 
the appropriate information and the 
consent to obtain any outstanding 
private treatment records with respect 
to her chronic upper respiratory 
infections, to include any outstanding 
treatment records from her private 
physician in Latham, New York.  After 
securing the appropriate consent from 
the Veteran, VA should attempt to 
obtain any such treatment records that 
have not previously been associated 
with the Veteran's VA claims folder. 

2.	Attempt to obtain and associate with 
the claims file all outstanding VA 
treatment records regarding the 
Veteran's chronic upper respiratory 
infections from June 2009 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the RO/AMC determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.	After the above has been completed and 
any outstanding treatment records have 
been associated with the claims file, 
obtain a VA medical opinion from an 
appropriate specialist.  The claims 
file, including a copy of this remand, 
must be made available to the clinician 
for review, and the clinician should 
indicate that the claims folder was 
reviewed.  The clinician is requested 
to review all pertinent records 
associated with the claims file and 
offer an opinion as to the following 
question(s):

a.	Whether the Veteran's chronic 
recurrent upper respiratory 
infections are at least as likely 
as not (i.e., a fifty percent or 
greater probability) etiologically 
related to the Veteran's active 
military service to include the 
documented in-service treatment of 
upper respiratory infections.

b.	If the answer to question (a) is 
negative, whether the Veteran's 
chronic recurrent upper 
respiratory infections are at 
least as likely as not caused by 
or aggravated by (chronically 
worsened by) the Veteran's 
service-connected allergic 
rhinitis and/or Eustachian tube 
dysfunction with otitis media .  

The clinician should provide a complete 
explanation for all conclusions 
reached.  

4.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to service connection for 
chronic upper respiratory infections, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, 
provide the Veteran with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


